DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on October 30, 2020, is acknowledged.
Cancellation of claims 11-12 and 16 has been entered.
Claims 1-10, 13-15 and 17 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite since it depends upon cancelled claim 11. For examination purposes, claim 13 will be examined as dependent upon claim 1.
Claim 15 recites “the second plate” in line 16.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szaraz (WO 2012/134406 A1).
Regarding claim 15, Szaraz discloses a method for altering a light radiation characteristic of a light fixture, comprising the following steps: providing a first lens plate (7a) formed by an array of first lens elements and spaced in a direction from a light source (1) and a focusing optical unit (3c) separate from the light source, projecting light from the source and focusing unit in the direction on a face of the first plate (7a) turned toward upstream in the direction; aligning the first plate (7a) in the direction with a second plate (7b) such that light projected on each of the first lens elements is focused and projected on only a respective one of the second elements (Figs. 7-8), and adjusting (adjusting device 8) and thereby altering the relative position of one of the first and second lens plates with regard to the other lens plate so as to alter a radiation characteristic of the light fixture (Figs. 7-8).
The recitation “for illuminating building surfaces or partial surfaces of a building” is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed element is intended to be employed does not differentiate the claimed element from a prior art structure satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekii et al. (JP 2012-059575 A) in view of Szaraz (WO 2012/134406 A1).
Regarding claim 1, Sekii discloses a light fixture (Fig. 1), the light fixture comprising: a housing (2), a light source (3) on the housing (2), a focusing optical unit (4) on the housing and separate from the light source for focusing and projecting light emitted by the light source in a direction (π[0012-0013], Fig. 1), a first lens plate (5) in the light path spaced a first distance downstream in the direction of the focusing optical unit (4), a second lens plate (6) receiving light from the first lens plate and spaced a second distance downstream in the direction from the first lens plate, and an adjusting device (8) for varying at least the second distance such that the light fixture provides different light distributions in different relative spacings of the lens plates (πs[0022-0024], Figs. 1 & 4). Sekki fails to exemplify respective arrays of first and second lens elements on the lens plates with each first element aligned in the direction with a respective second element, each first element receiving light from the optical unit and focusing all of the received light on the respective second lens element. 
Szaraz discloses a light fixture comprising a focusing optical unit (3c) and separate from the light source for focusing and projecting light emitted by the light source in a direction, a first lens plate (7a) in the light path spaced a first distance downstream in the direction of the focusing optical unit, a second lens plate (7b) receiving light from the first lens plate and spaced a second distance downstream in the direction from the first lens plate; and an adjusting device 
The recitation “for illuminating building surfaces or partial surfaces of a building” is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed element is intended to be employed does not differentiate the claimed element from a prior art structure satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding claim 2, Sekii discloses a light fixture wherein the adjusting device (8) for altering the spacing has a motorized drive (π[0022]).
Regarding claim 3, Sekii discloses a light fixture, the light fixture comprising: a housing (2), a light source (3) on the housing (2), a focusing optical unit (4) on the housing and separate from the light source for focusing and projecting light emitted by the light source in a direction (πs[0012-0013]), a first lens plate (5) in the light path spaced a first distance downstream in the direction of the focusing optical unit (4), a second lens plate (6) receiving light from the first lens 
Szaraz discloses a light fixture comprising a focusing optical unit (3c) and separate from the light source for focusing and projecting light emitted by the light source in a direction, a first lens plate (7a) in the light path spaced a first distance downstream in the direction of the focusing optical unit, a second lens plate (7b) receiving light from the first lens plate and spaced a second distance downstream in the direction from the first lens plate; and an adjusting device (8) for varying at least the second distance such that the light fixture provides different light distributions in different relative spacings of the lens plates, the adjusting device (8) having a manually actuatable adjusting element on the housing for altering the spacing (Page 3, lines 24-26). Szaraz further discloses the use of a single lens element (7a, 7b, Figs. 4-6, in combination with a single light source assembly) or respective arrays of first and second lens elements (7a, 7b, Figs. 7-8, in combination with an array of light sources) on the lens plates with each first element aligned in the direction with a respective second element, each first element receiving light from the optical unit and focusing all of the received light on the respective second lens element (Figs. 7-8), thus art exemplifying recognized equivalents structures of the first and second lens elements in order to modify the light emitting angle and achieve a wide-angle or narrow-angle illumination effect. Accordingly, it would have been obvious to one of ordinary skills in the art at the time the invention was made to provide the respective arrays of first and second lens elements instead of a single lens, since the selection of any of these known 
The recitation “for illuminating building surfaces or partial surfaces of a building” is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed element is intended to be employed does not differentiate the claimed element from a prior art structure satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding claim 4, Sekii discloses a light fixture wherein the adjusting device (8) is provided with a positioning device that when carrying out an alteration to the spacing between the first and second lens plates ensures that a relative rotational position between the first and second lens plates is maintained (π[0022]).
Regarding claim 5, Sekii discloses a light fixture wherein the different light distributions have different radiation angles of the light fixture (πs[0022-0024], Figs. 1 & 4).
Regarding claim 6, Sekii discloses a light fixture wherein the light fixture provides different radiation angles at different first and second distances (Figs. 1 & 4, πs[0022-0024]).
Regarding claim 7, Sekii discloses a light fixture wherein the first and second distances are continuously variable (Fig. 4).
Regarding claim 8, Sekii discloses a light fixture wherein one of the first and second lens plates (6) is fixed relative to the housing and the other lens plate (5) is displaceable by the adjusting device relative to the housing (Fig. 4).
Regarding claim 9, Sekki in view of Szaraz discloses a light fixture wherein the lens elements have facets on at least one of the lens plate (Figs. 7-8).
Regarding claim 10, Sekii discloses a light fixture, the light fixture comprising: a housing (2), a light source (3) on the housing, a focusing optical unit (4) on the housing and separate from the light source (3) for focusing and projecting light emitted by the light source in a 
Szaraz discloses a light fixture comprising a focusing optical unit (3c) and separate from the light source for focusing and projecting light emitted by the light source in a direction, a first lens plate (7a) in the light path spaced a first distance downstream in the direction of the focusing optical unit, a second lens plate (7b) receiving light from the first lens plate and spaced a second distance downstream in the direction from the first lens plate; and an adjusting device (8) for varying at least the second distance between the first and second lens plates such that the light fixture provides different light distributions in different relative spacings of the lens plates. Szaraz further discloses the use of a single lens element (7a, 7b, Figs. 4-6, in combination with a single light source assembly) or respective arrays of first and second lens elements (7a, 7b, Figs. 7-8, in combination with an array of light sources) on the lens plates and each having on a face of the respective lens plate a plurality of facets, some of or all of the facets having an arched structure that is spherical or approximates a sphere, each first element being aligned in the direction with a respective second element to receive light from the optical unit and focus all of the received light in the direction on the respective second lens element (Figs. 7-8), thus art exemplifying recognized equivalents structures of the first and second lens 
The recitation “for illuminating building surfaces or partial surfaces of a building” is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed element is intended to be employed does not differentiate the claimed element from a prior art structure satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding claim 13, Sekii discloses a light fixture wherein the adjusting device maintains alignment when altering the second distance between the lens plates (Figs. 1 & 4).
Regarding claim 14, Sekki in view of Szaraz discloses a light fixture wherein the lens elements have lenticular lenses on at least one of the lens plate (Figs. 7-8).
Regarding claim 17, Sekii discloses a light fixture wherein the focusing optical unit (4) emits light as bundles of parallel light rays that are received by the lens elements on the lens plates (Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 13-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879